No. 12730

          I N THE S P E E COURT O THE STATE O M N A A
                   URM           F           F OTN

                                           1975



L L N J. FRANK,
 EA D

                                 P l a i n t i f f and Respondent,

          -vs       -
BURLINGTON NORTHERN, INC.,

                                 Defendant and Appellant.



Appeal from:            D i s t r i c t Court of t h e Thirteenth J u d i c i a l D i s t r i c t ,
                        Honorable Charles Luedke, Judge presiding.

Counsel of Record:

     For Appellant :

                    Crowley, Kilbourne, Haughey, Hanson & Gallagher,
                     B i l l i n g s , Montana
                    Jack Ramirez argued, B i l l i n g s , Montana

     For Respondent :

                    Michael J. Whalen argued, B i l l i n g s , Montana


                                                     Submitted: May 8, 1975
                                                        Decided J ~ 1L
                                                                     8
      - I sys
          'tic
                                                                               '975
Filed:.    ~-   -
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e c o u r t .

               This i s a n a p p e a l from a judgment f o r p l a i n t i f f Leland
J. Frank e n t e r e d i n t h e d i s t r i c t c o u r t , Yellowstone County, on
a j u r y v e r d i c t i n t h e amount of $20,000.                  P l a i n t i f f brought t h e
a c t i o n t o r e c o v e r damages f o r p e r s o n a l i n j u r i e s and p r o p e r t y damage
s u s t a i n e d when he drove h i s 1964 pickup t r u c k i n t o t h e s i d e of
t h e 24th c a r of a f r e i g h t t r a i n .          P l a i n t i f f a l l e g e d negligence on
t h e p a r t of t h e r a i l r o a d and t h e r a i l r o a d r a i s e d t h e d e f e n s e of
c o n t r i b u t o r y negligence.
               A t t h e c l o s e of p l a i n t i f f ' s c a s e , and a t t h e c l o s e of a l l
evidence, defendant moved f o r a d i r e c t e d v e r d i c t on t h e grounds
t h a t : ( a ) a s a matter of l a w negligence had n o t been proven, and

(b) a s a m a t t e r of law p l a i n t i f f was c o n t r i b u t o r i l y n e g l i g e n t .
Motions f o r a new t r i a l and judgment n o t w i t h s t a n d i n g t h e v e r d i c t ,
were denied.
               The a c c i d e n t occurred a t a r a i l r o a d c r o s s i n g on R a i l r o a d
S t r e e t i n t h e c i t y of L a u r e l , Montana.            I t occurred on a b i t t e r l y
c o l d e a r l y morning o f December 9, 1972, sometime between 12:30
and 2:00 a.m.            Railroad S t r e e t runs e a s t and west, w h i l e t h e r a i l -
road t r a c k i n t e r s e c t s a t a northeast-southwest a n g l e .                    The t r a i n
was moving n o r t h e r l y ; t h e p l a i n t i f f ' s v e h i c l e n o r t h e a s t e r l y .
               Railroad S t r e e t i n t h e v i c i n i t y of t h e c r o s s i n g h a s a
s l i g h t , g r a d u a l i n c l i n e s t a r t i n g approximately 400 f e e t west of
the crossing.            The speed l i m i t i s 25 m i l e s p e r hour.                 The s t r e e t
a t t h a t time was covered w i t h packed snow and i c e .                           The f i e l d s on
e i t h e r s i d e of t h e s t r e e t were a l s o snow covered.
               I n t h e l a s t 600 f e e t west of t h e c r o s s i n g , two s t r e e t
l i g h t s a r e l o c a t e d along t h e n o r t h s i d e of Railroad S t r e e t .                A

mercury vapor l i g h t i s l o c a t e d a t t h e e a s t end of Railroad S t r e e t .
Another s t r e e t l i g h t i s l o c a t e d on a telephone p o l e approximately
t e n t o f i f t e e n f e e t from t h e n o r t h e a s t c o m e r of t h e c r o s s i n g .           That
l i g h t was high enough t o be v i s i b l e t o a m o t o r i s t .             It was l i g h t e d
t h e n i g h t of t h e a c c i d e n t .
            A s t o o b s t r u c t i o n s , p l a i n t i f f t e s t i f i e d t h e r e were s o many
o b s t a c l e s t h a t he could n o t s e e t h e t r a i n u n t i l he g o t r i g h t t o i t .
However, t h i s testimony i s t o t a l l y r e f u t e d by evidence and t h e e x h i b i t s
              On t h e a f t e r n o o n preceding t h e a c c i d e n t p l a i n t i f f had
d r i v e n t o B i l l i n g s w i t h h i s brother-in-law;         he t e s t i f i e d he s p e n t
two hours i n ~ i n y ' sTavern and had two g l a s s e s of b e e r .                    He r e t u r n e d
t o h i s farm n e a r Park C i t y a t about 6:00 p.m.                      He l e f t h i s farm a t
about 7:30 p.m.           and went t o h i s f a t h e r - i n - l a w ' s    t a v e r n where he
s t a y e d u n t i l 11:30 p.m.;        d u r i n g which time he admitted d r i n k i n g
seven g l a s s e s of b e e r .       He then r e t u r n e d t o t h e home of h i s b r o t h e r -
in-law i n L a u r e l , where he remained f o r a p e r i o d of time b e f o r e
l e a v i n g t o d r i v e t o t h e O w l Cafe.
              P l a i n t i f f t u r n e d onto Railroad S t r e e t from Yellowstone
Avenue about 600 f e e t west of t h e c r o s s i n g and proceeded towards
t h e c r o s s i n g a t 15 t o 25 m i l e s per hour w i t h h i s h e a d l i g h t s on
low beam.        He d i d n o t observe t h e t r a i n c r o s s i n g i n f r o n t of him
u n t i l he was 30 f e e t from i t .           He a p p l i e d h i s b r a k e s , b u t h i t a
yellow f r e i g h t c a r which was t h e 24th c a r from t h e f r o n t of t h e
train.      A f t e r t h e a c c i d e n t , p l a i n t i f f walked t o t h e home of h i s
brother-in-law and r e p o r t e d i t t o t h e p o l i c e a t 2:00 a.m.
              The Railroad a p p e a l s and s e t s f o r t h f o u r i s s u e s , b u t only
one combined i s s u e i s n e c e s s a r y f o r d i s p o s i t i o n of t h e c a s e .       That
i s s u e is--- Was t h e r e any c r e d i b l e evidence t o s u s t a i n t h e v e r d i c t
t h a t defendant was n e g l i g e n t and whether, i n any e v e n t , p l a i n t i f f
was c o n t r i b u t o r i l y n e g l i g e n t a s a m a t t e r of law?
              This Court has c o n s i s t e n t l y h e l d t h a t o r d i n a r i l y a t r a i n
moving over a c r o s s i n g i s e f f e c t i v e and adequate warning of i t s
presence, i n and of i t s e l f , without a d d i t i o n a l warning s i g n a l s .
J a w e l l a v. Northern P a c i f i c Ry. Co., 101 Mont. 102, 113, 53 P.2d 446;
I n c r e t v. Chicago, M.St.P.              & P.R.Co.,      107 Mont. 394, 86 P.2d 12;
Broberg v. Nor.Pac.Ry.Co.,                 120 Mont. 280, 289, 182 P.2d 851;
                   Dimich v. Northern Pac. Ry.,                136 Mont. 485, 348 P.2d
786; Hernandez v. C.B.               &   Q. RR.Co.,       144 Mont. 585, 398 P.2d 953.
              I n Montana t h e only exception t o t h e g e n e r a l r u l e recognized
by t h e s e c a s e s i s t h a t a t a c r o s s i n g where, because of p e c u l i a r and
unusual f a c t s and circumstances and owing t o some p e c u l i a r environ-
ment r e n d e r i n g t h e s i t u a t i o n u n u s u a l l y hazardous, t h e r a i l r o a d
company may b e n e g l i g e n t i n f a i l i n g t o provide a d d i t i o n a l s a f e -
guards o r warnings o t h e r than t h e presence of t h e t r a i n s t a n d i n g on
o r p a s s i n g over t h e c r o s s i n g .
              I n Broberg t h e Court d e s c r i b e d t h e exception i n t h i s
language :
               ''While i t i s t h e g e n e r a l r u l e t h a t i t i s n o t
              negligence on t h e p a r t of a r a i l w a y company
              i n f a i l i n g t o blow t h e locomotive w h i s t l e , r i n g
              t h e b e l l , o r t o p l a c e warning l i g h t s along t h e
              t r a i n where i t has stopped on an o r d i n a r y c r o s s i n g
              o r where i t i s slowly moving t h e r e o v e r , o r t o
              provide a flagman t o warn t h e t r a f f i c . such f a i l u r e
              ky,under p e c u l i a r f a c t s and circumsfances o r under
                 e c u l i a r environments r e n d e r i n g t h e s i t u a t i o n u n u s u a l l y
              f a z a r d o u s , r e n d e r t h e company l i a b l e f o r negligence.          ***

              11
               The q u e s t i o n a s t o whether o r n o t t h e c r o s s i n g
            involved i n t h i s a c t i o n was extrahazardous r e s o l v e s
             i t s e l f , under t h e r u l e approved by t h i s c o u r t i n
             t h e J a r v e l l a c a s e t o t h i s : Were t h e r e p r e s e n t f o r
             t h e determination of t h e j u r y any p e c u l i a r o r unusual
             f a c t s and circumstances o r any p e c u l i a r environment
             r e n d e r i n g t h e s i t u a t i o n u n u s u a l l y hazardous. I I
              Here, t h e q u e s t i o n i s r e a l l y whether t h e r e was any sub-
s t a n t i a l c r e d i b l e evidence of any p e c u l i a r environment r e n d e r i n g
t h e s i t u a t i o n u n u s u a l l y hazardous.
              I n Graham v. Rolandson, 150 Mont. 270, 283, 435 P.2d 263,
t h i s Court explained s u b s t a n t i a l c r e d i b l e evidence i n t h i s language:
                         II
                             S u b s t a n t i a l c r e d i b l e evidence s u f f i c i e n t
              t o warrant submission of t h e i s s u e of c o n t r i b u t o r y
              negligence t o t h e j u r y i s governed by t h e same
            r u l e s t h a t a r e used i n determining t h e s u f f i c i e n c y
              of t h e evidence t o support a v e r d i c t on t h a t i s s u e .
              S u b s t a n t i a l c r e d i b l e evidence i n t h a t r e g a r d simply
              means such evidence a s w i l l convince r e a s o n a b l e men
             and on which such men may n o t reasonably d i f f e r
             as t o whether i t e s t a b l i s h e s t h e v e r d i c t on t h a t
             i s s u e ; i f a l l r e a s o n a b l e men must conclude t h a t t h e
             evidence does n o t e s t a b l i s h t h e v e r d i c t on t h a t i s s u e ,
             then i t i s n o t A s u b s t a n t i a levidence..
                       . [Citing cases) A coroi
             s t o r y of a w i t n e s s h i g h l y improbable o r i n c r e d i b l e , o r



             A s i n d i c a t e d i n Graham, whenever t h e surrounding circum-
s t a n c e s make t h e s t o r y of w i t n e s s e s h i g h l y improbable o r i n c r e d i b l e ,
o r whenever t h e i r testimony i s i n h e r e n t l y impossible, such evidence
i s not "substantial1'.             The l e a d i n g c a s e supporting t h i s p r i n c i p l e
i s Casey v. Northern P a c i f i c Ry. Co., 60 Mont. 56, 66-69, 198 P. 141,
followed and c i t e d i n numerous d e c i s i o n s of t h i s Court.                      I t s language
i s p a r t i c u l a r l y appropriate here:
             "Counsel f o r p l a i n t i f f i n s i s t t h a t t h e evidence
             i s c o n f l i c t i n g , and, s i n c e t h e j u r y found upon
             t h e i s s u e s and t h e lower c o u r t denied a new t r i a l ,
             t h i s c o u r t i s without a u t h o r i t y t o i n t e r f e r e b u t t h e
             p r i n c i p a l c o n f l i c t s a r i s e upon t h e p l a i n t i f f 1 s own
             testimony, r a t h e r than i n t h e testimony of opposing
             w i t n e s s e s . Of t h e testimony of t h e w i t n e s s e s f o r
             defendant i t i s s u f f i c i e n t t o s a y t h a t i t i s harmonious,
             and reasonable and c o n s i s t e n t w i t h p h y s i c a l f a c t s , b u t
             t h e j u r y d i s r e g a r d e d i t a l t o g e t h e r and must have based
             t h e v e r d i c t s o l e l y upon t h e surmises, t h e guesses and
             e s t i m a t e s of t h e p l a i n t i f f .


             "It i s t h e g e n e r a l r u l e t h a t an o r d e r denying a
             new t r i a l upon t h e ground t h a t t h e evidence i s i n -
             s u f f i c i e n t t o s u s t a i n t h e v e r d i c t w i l l n o t be r e v e r s e d
             where t h e evidence i s c o n f l i c t i n g , i f t h e r e i s some
             evidence t o support t h e v e r d i c t ; b u t t h e r u l e has i t s
             foundation i n t h e assumption t h a t t h e c o n f l i c t i s r e a l
             and t h e s u p p o r t i n g evidence i s s u b s t a n t i a l .
             "1n D r i s c o l l v. Market S t r e e t Cable Ry. Co., 97 Cal.
             553, 33 Am.St.Rep.2031 32 Pac. 591, t h e supreme c o u r t
             of C a l i f o r n i a s a i d :       When a j u r y c a t c h e s a t a semblance
             o r p r e t e n s e of evidence f o r t h e purpose of somewhat
             e q u a l i z i n g f i n a n c i a l c o n d i t i o n s by t a k i n g money away
             from one p a r t y and g i v i n g i t t o t h e o t h e r without l e g a l
             c a u s e , t h e t r i a l judge should,without h e s i t a t i o n , s e t
             t h e v e r d i c t a s i d e ; and i n t h e event of h i s n o t doing s o ,
             t h i s c o u r t w i l l g r a n t a new t r i a l . 1
             11
               P r i m a r i l y , i t i s t h e province of t h e j u r y t o pass upon
             t h e c r e d i b i l i t y of t h e w i t n e s s e s and t h e weight t o be
             given t o t h e i r testimony, b u t t h e determination of t h e
j u r y i s n o t c o n c l u s i v e . I n s u f f i c i e n c y of t h e evidence
i s a s t a t u t o r y ground f o r a motion f o r a new t r i a l
***        and i n p a s s i n g upon t h e motion i t i s t h e duty
of t h e t r i a l c o u r t t o weigh t h e evidence, and, i f i t
i s n o t s u f f i c i e n t t o s u s t a i n t h e v e r d i c t , a new t r i a l
should b e ordered (Mullen v. C i t y o f B u t t e , 37 Mont.
183, 95 Pac. 597), and, i f i t i s n o t , t h e a p p e l l a t e
c o u r t must then determine whether t h e r e i s s u b s t a n t i a l
evidence t o warrant t h e v e r d i c t and w i l l n o t a b d i c a t e i t s
a u t h o r i t y i n f a v o r of t h e j u r y ' s f i n d i n g s . J u r o r s a r e
s u b j e c t t o t h e o r d i n a r y i n f i r m i t i e s of human n a t u r e , and
c a s e s a r e sometimes presented wherein j u s t i c e would be
denied i f t h e c o u r t s f a i l e d t o i n t e r f e r e .
" e a r e n o t unmindful of t h e advantageous p o s i t i o n
 W
occupied by t h e j u r y and t h e lower c o u r t i n having
t h e w,tnesses b e f o r e them, i n h e a r i n g them t e s t i f y ,
and observing t h e i r demeanor; b u t , though t h e appear-
ance of a w i t n e s s            i s an a i d i n judging h i s c r e d i b i l i t y ,
i t i s n o t an i n f a l l i b l e one. Dissimulation i s o f t e n
d i f f i c u l t t o d e t e c t , and falsehood i s o f t e n c l o t h e d i n
t h e garb of t r u t h . Whenever t h e surrounding circum-
s t a n c e s make t h e s t o r y of a w i t n e s s h i g h l y improbable
o r i n c r e d i b l e , o r whenever t h e testimony i s i n h e r e n t l y
impossible, a new t r i a l should b e ordered. P h y s i c a l
c o n d i t i o n s may p o i n t so u n e r r i n g l y t o t h e t r u t h a s t o
l e a v e no room f o r a c o n t r a r y conclusion based on
reason o r common s e n s e , and under such circumstances
t h e p h y s i c a l f a c t s a r e n o t a f f e c t e d by sworn testimony
which i n mere words c o n f l i c t s w i t h them.            ***
"The c o r o l l a r y of t h e f i r s t r u l e above i s s t a t e d
c o g e n t l y i n McAllister v. McDonald, 40 Mont. 375,
106 Pac. 882. It was t h e r e h e l d t h a t t h e supreme
c o u r t i s n o t a u t h o r i z e d t o a f f i r m an o r d e r denying
a new t r i a l : ( a ) Where t h e evidence tending t o support
t h e v e r d i c t i s an i s o l a t e d statement of a w i t n e s s
which i s i n c o n f l i c t w i t h h i s o t h e r s t a t e m e n t s ; o r
(b) when t h e v e r d i c t i s c o n t r a r y t o t h e g r e a t weight
of t h e evidence, and t h e evidence which t e n d s t o
s u s t a i n t h e v e r d i c t i s impeached o r rendered i m -
probable by conceded f a c t s , o r i s a g a i n s t a l l reason-
a b l e i n f e r e n c e s o r p r o b a b i l i t i e s of t h e c a s e ; o r ( c )
when t h e v e r d i c t , though supported by some evidence,
i s s o u t t e r l y a t v a r i a n c e w i t h t h e r e a l and unex-
p l a i n e d f a c t s t h a t t h e c o u r t can s a y t h a t i t i s c l e a r l y
wrong.
"The r u l e has been s t a t e d r e p e a t e d l y i n t h i s j u r i s -
d i c t i o n t h a t a c o u r t may r e j e c t t h e most p o s i t i v e
testimony, though t h e w i t n e s s be n o t d i s c r e d i t e d by
d i r e c t evidence impeaching him o r c o n t r a d i c t i n g h i s
s t a t e m e n t s . The i n h e r e n t i m p r o b a b i l i t y of h i s s t o r y
may deny a l l c l a i m s t o r e s p e c t . *     *       * The c r e d u l i t y
of c o u r t s i s n o t t o be deemed commensurate w i t h t h e
f a c i l i t y o r vehemence w i t h which a w i t n e s s swears.
 I
   It i s a wild c o n c e i t t h a t any c o u r t of j u s t i c e i s
bound by mere swearing. I t i s swearing c r e d i t a b l y
t h a t i s t o conclude i t s judgment. I [ C i t a t i o n s o m i t t e d ] .
          I1
          In his testimony given upon the trial of this case
         the plaintiff contradicted himself repeatedly; con-
         tradicted the allegations of his verified complaint; was
         contradicted by his previous statements, by the physical
         facts, by every one of defendant's witnesses, and by
         his own witness, Marchington. Some of his declarations
         are toq transparent to be entitled to credence, are
         improbable upon any supposition short of actual mental
         imbecility.


         "Plaintiff contented himself with giving estimates
         and demonstrated that he was without capacity for
         judging distances, or deliberately colored his testi-
         mony to meet the supposed exigencies of his case. I I
         (Emphasis supplied.)
         The most recent case concerning the subject of extra-
hazardous crossings is Hernandez v. C.B.& Q. RR.Co., 144 Mont.
585, 398 P.2d 953.   That case is controlling here.   In Hernandez
the Court impliedly criticized its previous decisions in Broberg
and Dimich, indicating that some of the factors considered in
those cases would not necessarily be considered again in deter-
mining whether an extrahazardous crossing existed.    In Hernandez,
the plaintiff's decedent was a passenger in an automobile which
struck the side of a moving freight train at a railroad crossing
near Hardin.    The crossing was a spur line which was used season-
ally during the sugar beet harvest.   The train was made up of
thirty dark colored, rust-red cars; the automobile struck the
27th car of the train.   The accident occurred on an 11unusually
dark'' night.   The train was moving about ten miles per hour,
at the time of the accident and the driver of decedent's car
observed the train at a distance of about 200 yards but was un-
able to stop.   At the conclusion of evidence, the district court
granted defendant's motion for dismissal and this Court affirmed.
         In Hernandez, the speed limit for traffic approaching
the crossing was 55 miles per hour.   Here, the speed limit was
25 miles per hour.   The distances required for unobstructed view
of the tracks can be reduced accordingly.   Photographs show,
without question, that the view of the crossbuck, the crossing,
and t h e t r a c k , was completely unobstructed f o r t h e l a s t s e v e r a l
hundred f e e t f o r eastbound t r a f f i c approaching t h e c r o s s i n g .
I n a d d i t i o n , Railroad S t r e e t i s p r a c t i c a l l y l e v e l , and t h e s l i g h t
i n c l i n e s t a r t s approximately 400 f e e t west of t h e c r o s s i n g .                  Once
p l a i n t i f f ' s v e h i c l e was w i t h i n 400 f e e t of t h e c r o s s i n g , h i s
v e h i c l e was on t h e i n c l i n e and h i s l i g h t s would show along t h e
i n c l i n e i n t h e same manner a s i f t h e s t r e e t was p e r f e c t l y l e v e l .
Furthermore, t h e r e i s even more reason i n t h i s c a s e than i n
Hernandez         f o r a f i n d i n g a s a m a t t e r of law t h a t an extrahazardous
crossing did not e x i s t .             I n Hernandez, t h e s u r f a c e of t h e road
w a s b l a c k t o p and t h e p l a i n t i f f s t r u c k a d a r k , r u s t c o l o r e d b e e t
car.      I n a d d i t i o n , t h e r e was n o t a s t r e e t l i g h t a t t h e c r o s s i n g
i n Hernandez, a s i n t h e i n s t a n t case.
              Thus, t h e r e was n o t s u b s t a n t i a l c r e d i b l e evidence t o
support t h e j u r y v e r d i c t .
              A d d i t i o n a l l y , h e r e t h e p l a i n t i f f was c o n t r i b u t o r i l y neg-
l i g e n t a s a m a t t e r of law.         He d i d n o t observe t h e t r a i n u n t i l
he was 30 f e e t away, although he t e s t i f i e d h i s l i g h t s were i n
good c o n d i t i o n .   He d i d n o t observe t h e crossbuck, although h i s
view was completely unobstructed.                        He c l e a r l y f a i l e d t o keep a
proper lookout.            The c o n d i t i o n of t h e s t r e e t , t h e time of day,
and o t h e r f a c t o r s show c l e a r l y t h a t p l a i n t i f f was n o t d r i v i n g
i n a prudent manner.               He was c i t e d f o r d r i v i n g too f a s t f o r e x i s t i n g
conditions.          Although he denied having e n t e r e d a g u i l t y p l e a t o
t h a t charge, t h e r e c o r d s r e v e a l t h a t a p l e a of g u i l t y was made.
But, even without t h a t , t h e f a c t s r e v e a l p l a i n t i f f g u i l t y of
c o n t r i b u t o r y negligence a s a m a t t e r of law.              Monforton v. Northern
P a c i f i c Ry., 138 Mont. 191, 355 P.2d 501.
               The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d and t h e
cause dismissed.
                                                                          /-
--   W e concur:        ,




        Justices.   1